Citation Nr: 1816263	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-28 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Marine Corps from March 1969 to June 1971, including service in the Republic of Vietnam.  He is the recipient of the Purple Heart Medal and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This matter was most recently remanded in June 2017.  A Supplemental Statement of the Case (SSOC) was issued in December 2017.

A review of the record shows that the RO has substantially complied with all remand instructions.  The appellant and his representative have not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The appellant is in need of regular aid and attendance by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C. § 1114; 38 C.F.R. §§ 3.350, 3.352 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

Special monthly compensation is payable at the aid and attendance rate when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliance which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Analysis

	A.  Evidence

A Disability Benefits Questionnaire (DBQ) was received from Dr. D.B. in July 2009.  Examination revealed that the appellant was morbidly obese and ambulated slowly.  He had full range of motion of the bilateral upper extremities, but had slightly decreased grip, more so on the left.  He had decreased range of motion of the bilateral knees and ankle joints.  Deformities were observed.  There was decreased flexion of the lumbar spine.  He was able to walk with the assistance of another person, but only for less than one block.  The appellant only left home for medical appointments and now had to have someone assist him because he is unable to drive due to poor vision.  Ambulation required the use of a cane or walker.  He was noted to have posttraumatic stress disorder (PTSD), hearing loss, hypertension, morbid obesity, glaucoma with poor vision, and diabetes mellitus.  

In an accompanying medical statement, Dr. D.B. reported that the appellant could walk unaided, albeit slowly.  He was able to feed himself.  He required assistance in bathing and attending to other hygiene needs.  He was unable to care for the needs of nature as he needed assistance for appropriate hygiene.  The appellant was not confined to bed.  He could sit up.  He was unable to travel.  He could not leave home without assistance, but did not require nursing home care.  Dr. D.B. opined that the appellant's morbid obesity made it very difficult to complete all activities of daily living.

In a statement received in August 2009, the appellant's wife stated that she only works part-time because she must take care of the appellant.  She reported that he is unable to bathe himself because of dizzy spells when bending over, he cannot clean himself after attending to the wants of nature, and he forgets to take his medication.  She stated that she must ensure that he takes his medication and she administers his insulin injections.  She reported that the appellant experienced vision problems and that he forgets everything.

In a statement received in April 2011, the appellant reported that he cannot drive because he cannot see traffic signs.  His wife must help him dress because he has trouble seeing and must place his plate near him so he can touch it and know where it is.

The appellant was afforded a VA examination in June 2011.  The claims file was reviewed.  The examiner indicated that the appellant was neither permanently bedridden nor currently hospitalized.  He could travel beyond his current domicile.  He was brought to the instant examination by private vehicle, accompanied by a family member.  The appellant experienced dizziness one or more times daily.  There was moderate short-term memory loss.  Imbalance affected the ability to ambulate occasionally, but less than weekly.  Vision and hearing loss were problematic as he could not read instructions on medicine.  His vision affected his ability to protect himself from the daily environment.  The appellant was unable to dress, undress, bathe, or toilet.  Gait was stuttering.  The appellant could walk up to a few hundred yards without the assistance of another person, but required a cane for ambulation.  The appellant could leave the home for medical care.  He rides in his truck but does not get out to go shopping.  He is unable to go up and down stairs.  There was exertional dyspnea.  There was no limitation of motion or deformity of the cervical or thoracolumbar spine.  Function of the upper and lower extremities was normal.  The appellant required help for showering.  He needed help with being driven to medical appointments.  His wife was noted to not currently work, but wanted to return to work.  At the time of examination, the appellant needed help in the mornings getting up, taking a shower, and taking medication.

The appellant was afforded a contracted examination in February 2016.  Gait was antalgic due to difficulty seeing where he steps.  The appellant reported that he cannot see very well, cannot read or write, and cannot walk very far.  He reported that he recently lost 20 pounds.  His weight was measured to be 398 pounds.  The appellant was able to feed himself but was unable to prepare his own meals.  The appellant reported that he only sometimes required assistance in bathing or tending to other hygiene needs.  He was not legally blind and did not require nursing home care.  He did not require medication management.  The examiner opined that the appellant's difficulty walking was primarily due to his morbid obesity.  With respect to upper extremity limitations, the appellant reported that he could not lift things.  The examiner opined that the appellant's lower extremity restrictions were due to, or secondary to, his weight.  There were no spine, trunk, or neck restrictions other than his weight.  He stated that he cannot remember things very well.  His wife had been his caretaker at home for the last seven years and he reported that he needs someone to help her with housework and taking care of him at home.  The appellant stated that he can leave the home at any time as long as his wife drives him to the destination.  Aids such as canes, braces, or crutches, or the assistance of another person were required for locomotion of one block.

The appellant was afforded a VA examination in July 2017.  The claims file was reviewed.  The appellant was not permanently bedridden, nor was he currently hospitalized.  He was capable of traveling beyond his current domicile.  He was taken to the instant examination by a family member via a specially equipped van.  The appellant arises in the morning but needs help in getting up due to back and knee pain and stiffness.  His wife assists him in getting up from bed and must accompany the appellant to the bathroom with a walker and must help the appellant shower due to risk of falling in the bathroom.  The appellant is able to feed himself and can toilet by himself.  He can groom himself but needs assistance dressing.  After breakfast, the appellant sits down most of the day and sleeps due to sedation from paroxetine.  He is unable to handle emergencies, such as a house fire, because he needs assistance in exiting the house.  Thus, he is never left alone.  The appellant uses a power scooter and the van has a special lift for such.  He uses a walker for short distances.  With regard to the ability to protect himself from daily hazards and dangers, he experiences constant dizziness and moderate memory loss; and imbalance affects the ability to ambulate on a near-constant basis.

The appellant is unable to dress, undress, or bathe himself.  He appellant is able to walk without the assistance of another person only within the home.  He requires a walker for ambulation.  He can only leave the home for medical care.  Weight-bearing was abnormal; he stands and walks with a wide-based gait.  Propulsion was abnormal in that the appellant walks slowly with need of walker for stability.  He had incoordination on arising and during limited ambulation.  Balance was abnormal; he was Romberg ataxic and unable to heel-toe walk.  There was marked edema bilaterally and crepitus of the bilateral knees with 4/5 motor on knee extension and flexion.  It was noted that the appellant falls approximately three times per year, with the last episode one month prior to examination.

The examiner opined that it was at least as likely as not that the appellant's morbid obesity was caused by his service-connected brain injury with organic personality disorder.  Weight gain had been progressive since discharge and he had been sedentary since such time.  The appellant reported early fatigue from light exercise, per a November 1971 clinical note.  It was also observed that his weight increased from 175 to 245 pounds from June to November 1971.  The examiner also opined that it was at least as likely as not that his morbid obesity may have been aggravated by the use of insulin for his service-connected diabetes mellitus and/or the use of paroxetine for PTSD as such medications are known to cause weight gain.

The examiner explained that the appellant experienced limited ambulation due to morbid obesity with aggravation of low back pain and knee arthritis.  He was at high risk for falls and was in need of constant supervision at home due to possible emergencies such as falls or accidental home fires.  He has incoordination with dizziness on positional changes.  He walks with a wide-based stance with the help of a walker.  He uses a motorized scooter for grocery shopping with his wife as he cannot be left alone in the house.  However, the examiner opined that the appellant was not permanently bedridden or so helpless as to be in need of regular aid and attendance based on impairments resulting from his service-connected disabilities because he was still able to groom, toilet, and feed himself.

B.  Entitlement to Special Monthly Compensation based on the need for Aid and Attendance

Service connection is in effect for (1) PTSD and organic personality disorder, secondary to brain trauma; (2) shell fragment wound of the right temple area with skull loss; (3) diabetes mellitus type II; (4) tinnitus; (5) shell fragment wounds scar on the right temple area; (6) hearing loss of the right ear with a history of otitis media; (7) hypertension, associated with diabetes mellitus type II; (8) glaucoma, open angle, of the bilateral eyes, associated with diabetes mellitus type II; (9) fracture of the distal femur of the left second metatarsal of the left foot; (10) slight pallor disc on the right; and (11) shell fragment wound scars on the right knee, left thigh, left ankle, pubic area, and left leg with retained foreign bodies.

The medical evidence of record establishes that the appellant's morbid obesity is at least part of the cause of his need of assistance in activities of daily living.  The Board acknowledges the July 2017 VA examiner's opinion that the appellant's morbid obesity was caused by his service-connected brain injury with organic personality disorder and aggravated by insulin and paroxetine, prescribed for his service-connected diabetes mellitus and PTSD.  Obesity, however, to include as secondary to a service-connected disability, is not warranted, as obesity, in and of itself, is not a disability for VA compensation purposes.  Marcelino v. Shulkin, No. 16-2149, (Vet. App. Jan. 23, 2018).  

The Board finds, however, that the record on appeal is sufficient to establish entitlement to special monthly compensation based on the need for regular aid and attendance of another person based solely on the appellant's service-connected disabilities.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).

The record contains evidence that the appellant is unable to bathe himself because of dizzy spells when bending over and he forgets to take his medication as a result of his service-connected disabilities.  The Board also notes that he is at risk of falling as a result of his service-connected disabilities and cannot be left alone, because he could not get himself out of the house in case of a fire.  As noted by the June 2011 VA examiner, the appellant's vision affects his ability to protect himself from the daily environment.  A June 2011 VA eye examination report indicates that his vision problems are due to glaucoma, a disability for which service connection is in effect.  Fall risks, inability to get out of the house in an emergency, and limited vision produce poor safety and render the appellant in need of the assistance of another person in protecting himself from the ordinary hazards in his daily environment.  38 C.F.R. § 3.352.

Although the July 2017 VA examiner opined that the appellant was not permanently bedridden or so helpless as to be in need of regular aid and attendance based on impairments resulting from his service-connected disabilities because he was still able to groom, toilet, and feed himself, the examiner also stated that he was at high risk for falls and was in need of constant supervision at home due to possible emergencies such as falls or accidental home fires.  Thus, the Board affords the examiner's opinion that the appellant did not require regular aid and attendance minimal probative weight. 

In summary, the Board concludes that the record is sufficient to establish that the appellant's service-connected disabilities, standing alone, render him disabled to the extent that he requires the regular aid and assistance of another person.  Under these circumstances, special monthly compensation based on the need for aid and attendance is warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to special monthly compensation based on the need for aid and attendance is granted, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


